Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 20, 2017

                                       No. 04-17-00164-CR

                                   Lauro Pablo VALDEZ, JR.,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013-CRN-001209-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER

       The reporter’s record was due to be filed with this court on July 9, 2017. See TEX. R.
APP. P. 35.1. On July 14, 2017, court reporter Cynthia Perez Lenz filed a notification of late
record. She advised the court that the record will comprise about 775 pages and she expected to
complete it by July 28, 2017.
        The reporter’s request for an extension of time to file the reporter’s record is GRANTED.
See id. R. 35.3(c) (limiting an extension in a regular appeal to thirty days). The reporter’s record
is due on July 31, 2017. See id.
        If the reporter’s record is not filed with this court by the due date, any requests for
additional time to file the record must be accompanied by a signed, written status report. The
report must describe the transcript by day with the date, description, page counts, and remarks
for each day. The page counts must include the total number of pages, the number of pages
edited, proofread, and formatted into the required electronic form (including bookmarks). The
report may describe any unusual aspects of the record. The report must describe any problems
the court reporter reasonably believes may delay the completion of the record beyond the
requested date. A preferred form for the status report, with an accompanying example, is
attached to this order.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk